378 U.S. 124 (1964)
DEPARTMENT OF ALCOHOLIC BEVERAGE CONTROL FOR CALIFORNIA ET AL.
v.
AMMEX WAREHOUSE CO. OF SAN YSIDRO, INC., ET AL.
No. 919.
Supreme Court of United States.
Decided June 15, 1964.
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF CALIFORNIA.
Stanley Mosk, Attorney General of California, E. G. Funke, Assistant Attorney General and Felice R. Cutter and Warren H. Deering, Deputy Attorneys General, for appellants.
George D. Byfield for appellees.
PER CURIAM.
The motion to affirm is granted and the judgment is affirmed. Hostetter v. Idlewild Bon Voyage Liquor Corp., 377 U.S. 324.
MR. JUSTICE BLACK and MR. JUSTICE GOLDBERG dissent for the reasons stated in the dissenting opinion in Hostetter v. Idlewild Bon Voyage Liquor Corp., supra.